EXHIBIT 10.2(a)

 

AMENDMENT TO THE

DATASTREAM SYSTEMS, INC.

AMENDED AND RESTATED STOCK OPTION PLAN FOR DIRECTORS

 

This amendment (“Amendment”) to the Datastream Systems, Inc. Amended and
Restated Stock Option Plan for Directors (the “Director Plan”) is made effective
as of the 6th day of October, 2004, by Datastream Systems, Inc., a Delaware
corporation (the “Company”).

 

WHEREAS, the Board of Directors (the “Board”) of the Company has deemed it to be
in the best interests of the Company and its stockholders to increase the amount
of the Initial Grant and the Annual Grant;

 

NOW, THEREFORE, in accordance with Article 11 of the Director Plan, the Director
Plan is hereby amended as follows:

 

6. Terms and Conditions of “Formula” Stock Option Awards. References to “9,000
shares of Common Stock” in Section 6(a) of the Director Plan shall be deleted
and replaced with the following: “15,000 shares of Common Stock.” References to
“4,000 shares of Common Stock” in Section 6(b) of the Director Plan shall be
deleted and replaced with the following: “10,000 shares of Common Stock.”

 

The provisions of the Director Plan, as heretofore amended, shall remain in full
force and effect.

 

IN WITNESS HEREOF, the Company has caused this Amendment to be duly executed as
of the date first above written.

 

Datastream Systems, Inc. By:  

/s/ Larry G. Blackwell

--------------------------------------------------------------------------------

Name:   Larry G. Blackwell Title:   Chairman and Chief Executive Officer